—In a negligence action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Rock-land County (Meehan, J.), entered March 7, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) a judgment of the same court entered April 6, 1994, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Contrary to the plaintiffs contentions, the mere fact that the land in question was not located in an area that can be characterized as wilderness, remote, or undeveloped did not deprive the landowner of the limited liability of General Obligations Law § 9-103 (see, Iannotti v Consolidated Rail Corp., 74 NY2d 39, 45).
Furthermore, there is no issue of fact as to whether the defendant acted willfully or maliciously (see, General Obligations Law § 9-103 [2] [a]; Fenton v Consolidated Edison, 165 AD2d 121, 125). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.